 


109 HR 329 IH: President Ronald Reagan $10 Bill Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 329 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to redesign the face of $10 Federal reserve notes so as to include a likeness of President Ronald Wilson Reagan, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the President Ronald Reagan $10 Bill Act. 
2.Likeness of President Reagan Required to be Included on the Face of $10 Federal Reserve NotesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The face of $10 Federal reserve notes printed after December 31, 2005, shall bear the likeness of President Ronald Wilson Reagan.  
 
